Citation Nr: 1310764	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for left ear hearing loss, to include secondary to the service-connected right ear hearing loss.

3.  Entitlement to an increased rating for right ear hearing loss, currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to December 1966. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an April 1969 rating decision, a VA RO noted that the Veteran's asthma was perennial, preexisted active service, and was a constitutional or developmental abnormality.  That RO, however, did not formally adjudicate the issue of entitlement to service connection for asthma.  Although the VA RO in Atlanta, Georgia, informed the appellant in an April 2008 letter that the asthma claim would be considered on a new-and-material-evidence basis rather than a de novo basis, the August 2008 rating decision and the February 2010 statement of the case reflect that this RO considered the claim in essence on a de novo basis.  Since a RO did not formally adjudicate the issue of entitlement to service connection for asthma in the April 1969 rating decision, the Board will review the issue on a de novo basis.

A January 2008 VA examination report shows that the examiner reported that the finding of bilateral sensorineural hearing loss was consistent with noise-induced hearing loss with additional loss due to ear surgery for the right ear.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Therefore, VA must consider a secondary service connection theory of entitlement for the claim of entitlement to service connection for left ear hearing loss.

As noted below, the Veteran has filed a notice of disagreement with the denial of entitlement to a total disability rating based on individual unemployability.  

In light of the above, the issues are as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's entrance examination reflects a history of childhood asthma.  Therefore, his asthma was noted on entrance into service and he is not entitled to the presumption of soundness.  An October 1966 Medical Board found that the asthma was not aggravated by service.  The Medical Board's determination was a "bare conclusion without a factual predicate in the record."  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, a VA examination is necessary.

At the January 2008 VA examination, the Veteran reported not only in-service noise exposure but also post-service noise exposure.  The examiner found that the bilateral sensorineural hearing loss was consistent with noise-induced hearing loss with additional loss due to ear surgery for the right ear.  The Board finds that the Veteran is competent and credible in his reporting of in-service noise exposure.  Another VA examination is necessary not only to determine whether the left ear hearing loss is related to in-service noise exposure but also to determine whether the left ear hearing loss was caused or aggravated by the right ear hearing loss.  

Given that the left ear hearing loss claim is now also being considered on a secondary basis theory of entitlement, the AMC must provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012). 

The United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Such discussion is not present in the January 2008 VA audiological examination report as to the right ear hearing loss.

In a February 2009 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability.  In December 2009, the Veteran filed a statement in which he requested reconsideration of that denial and indicated that if the benefit was not granted, he wished to initiate an appeal.  The Board construes this statement as a timely filed notice of disagreement with the denial of entitlement to a total disability rating based on individual unemployability.  As such, the AMC must issue a statement of the case concerning the issue of entitlement to a total disability rating based on individual unemployability.  Manlincon v. West, 12 Vet. App. 242 (1999).

The RO last asked the Veteran to identify treatment for both his hearing loss and asthma in December 2007, and the RO last obtained his treatment records from the Augusta VA Medical Center in February 2010.  The AMC should ask the appellant to identify all treatment for his hearing loss and asthma and obtain any additional records from the Augusta VA Medical Center since February 2010.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  The AMC should ask the Veteran to identify all treatment for his hearing loss and asthma.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.  Regardless of the claimant's response, the RO should obtain all records from any additional records from the Augusta VA Medical Center since February 2010.  Any obtained records should be associated with the appellant's claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his asthma, to include whether it was aggravated by active service.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his asthma.  

The examiner should opine whether it is at least as likely as not (50 percent or greater) that there was an increase in disability in the preexisting asthma during service and if there was an increase in disability, whether it is at least as likely as not (50 percent or greater) that any increase in disability was not due to the natural progress of the preexisting asthma. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for a VA audiological examination to determine the nature and extent of his hearing loss, to include whether the left ear hearing loss is related to service or is secondary to the right ear hearing loss.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his bilateral hearing loss.  

Left ear:  Accepting that the Veteran had in-service noise exposure, whether it is at least as likely as not (50 percent or greater) that the left ear hearing loss is related to active service, to include in-service noise exposure.  

Whether it is at least as likely as not (50 percent or greater) that the Veteran's left ear hearing loss was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected right ear hearing loss.  

If the examiner finds that the left ear hearing loss was aggravated by the service-connected right ear hearing loss, then he/she should quantify the degree of aggravation.

Right ear: Fully describe the functional effects caused by the right ear hearing loss.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  After the development requested is completed, the AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once

6.  The AMC should issue a statement of the case addressing the issue of entitlement to a total disability rating based on individual unemployability.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2012).

7.  Thereafter, the AMC must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


